UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1093


In Re:   ANTONIO MOSLEY, a/k/a Abdullah Hamid,

                Petitioner.




                 On Petition for Writ of Mandamus.
             (3:11-cr-00336-RJC-1; 3:14-cv-00399-RJC)


Submitted:   May 12, 2016                   Decided:    June 8, 2016


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Antonio Mosley, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Antonio Mosley petitions for a writ of mandamus, alleging

that the district court has unduly delayed in his 28 U.S.C. § 2255

(2012) action in ruling on his motion for access to sealed court

records and his motion for bond.      He further claims that the

district court has unduly delayed in ruling on his 18 U.S.C.

§ 3582(c)(2) (2012) motion for sentence reduction.

     Because the district court’s criminal docket reveals that the

court denied Mosley’s § 3582(c)(2) motion on February 5, 2016, we

dismiss Mosley’s mandamus petition in part as moot.   Moreover, our

review of the civil docket does not reveal undue delay in the

district court.   Accordingly, we deny the mandamus petition in

part.   We grant leave to proceed in forma pauperis and deny

Mosley’s motion for release on bail.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                       PETITION DISMISSED IN PART
                                               AND DENIED IN PART




                                  2